DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “receiving data defining a logical router…”, “configuring an MFE…”, and “configuring the hardware switch…” without reciting a device/entity for performing these steps which make the claim indefinite.  It’s unclear if these steps are performed by a single device/entity, multiple devices/entities, or a combination of these.  Examiner will interpret as best understood.
Claim 1 recites the claim feature “receiving data defining a logical router...” which makes the claim indefinite. It’s unclear if the data is being received at the hardware switch, host machines, end machines, physical machines, or all. Examiner will interpret as best understood.
Claim 23 recites the limitation "the received logical router data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 recites the limitation “defining, based on the received logical router data, a distributed routing component that is implemented by the MFE, a plurality of other MFEs operating on a plurality of other host machines and at least one other hardware switch” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “defining, based on the received logical router data, a distributed routing component that is implemented by the MFE, interconnecting to a plurality of other MFEs operating on a plurality of other host machines and at least one other hardware switch” or not.  Examiner will interpret as best understood.
Claim 27 recites the limitation "the processing unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the received logical router data" which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the received data for a logical router” or not.  Examiner will interpret as best understood.
Claim 28 recites the limitation “the MFE” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “a MFE of the set of MFEs” or not.  Examiner will interpret as best understood.
Claim 29 recites the limitation “wherein the controller application is one of a plurality of controller applications or configuring and managing a set of managed forwarding elements” which makes the claim indefinite.  It’s unclear if Applicant intended to claim ““wherein the controller application is one of a plurality of controller applications executed by a processing unit for configuring and managing the set of managed forwarding elements” or not.  Examiner will interpret as best understood.
Claims 32 recites the limitation “wherein the plurality of routing components comprises a distributed routing component that is implemented by the MFE, a plurality of other MFEs operating on a plurality of other host machines and at least one other hardware switch” which makes the claim defining, based on the received logical router data, a distributed routing component that is implemented by the MFE, interconnecting to a plurality of other MFEs operating on a plurality of other host machines and at least one other hardware switch” or not.  Examiner will interpret as best understood.
Claims 2, 3, 21-26, 28-32 are rejected for claiming dependency from the above rejected claims 1, 27 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-3 are rejected as being anticipated by US Patent 9,998,324, hereafter Patent’324.

	Regarding claim 1 of instant application, claim 1 of Patent’324 discloses 
 	A method for configuring a managed forwarding element (MFE) to perform logical routing operations in a logical network on behalf of a hardware switch, the method comprising: (see lines 1-3)
	receiving data defining a logical router that logically connects a plurality of end machines operating on a plurality of host machines to a plurality of physical machines that are connected to the hardware switch; (see lines 5-7)
	configuring an MFE that operates on one of the host machines to implement the logical router in order to enable the MFE to perform logical routing operations for the hardware switch; and (see lines 8-10)
 	configuring the hardware switch to, upon receiving an L3 packet from one of the plurality of physical machines, forward the L3 packet to the MFE to perform the logical routing operations on the L3 packet (see lines 11-15)
	Regarding claim 2 of instant application, claim 2 of Patent’324 discloses similar limitations

 	Regarding claim 3 of instant application, claim 3 of Patent’324 discloses similar limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 21, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koponen et al (USPN 2013/0044636) in view of Nguyen (USPN 2014/0029451).

	Regarding claim 1, Koponen discloses
 	a method for configuring a managed forwarding element (MFE) to perform logical routing operations in a logical network on behalf of a hardware switch, the method comprising: (method for configuring managed switching elements (MSE) [0133-0143], FiGs. 4, 5)
receiving data defining a logical router that logically connects a plurality of end machines operating on a plurality of host machines to a plurality of physical machines that are connected to the hardware switch (physical controllers (FIG. 53 #5390,5330), being masters of MSEs, receiving data on customized physical control plane (CPCP) for defining MSE operating on physical machines hosting virtual machines connected to physical hardware switch (FIG. 3 #360) [0126, 0561-0568], FiGs. 53, 54)
 	configuring an MFE that operates on one of the host machines to implement the logical router in order to enable the MFE to perform logical routing operations for the hardware switch (configure a managed switching element (MSE) operating on a physical device hosting a virtual machine for performing logical router functions on behalf of a hardware switch (FIG. 3 #360) [0126, 0136-0138)])
 	hardware switch to, upon receiving an L3 packet from one of the plurality of physical machines, forward the L3 packet to the MFE to perform the logical routing operations on the L3 packet (hardware router (FIGs. 6, 15 #635) receives L3 packet originated from physical machine (FIG. 6#610) forward to MSE to perform logical routing [0236-0241] (FiGs. 15, 16
 	Koponen does not expressly disclose configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet

 	Nguyen discloses configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet (configuring a L2/L3 switch for forwarding traffic between logical and physical devices [0054-0058, 0033-0036], FIG. 2)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet’ as taught by Nguyen into Koponen’s system with the motivation to deploy L2/L3 switches for routing (Nguyen, paragraph [0054-0058, 0033-0036], FIG. 2)

	Regarding claim 27, Koponen discloses
 	a non-transitory machine readable medium of a controller computer storing a controller applications for configuring a set of managed forwarding elements (MFEs) to perform logical routing operations on behalf of a hardware switch, the application executed by at least one of the processing unit of the controller computer, the application comprising sets of instructions for: (processor executing instructions in memory [0622-0624], FIG. 64)
 	receiving data for a logical router that logically connects a plurality of end machines operating on a plurality of host machines to a plurality of physical machines that are connected to the hardware switch (physical controllers (FIG. 53 #5390,5330), being masters of MSEs, receiving data on customized physical control plane (CPCP) for defining MSE operating on physical machines hosting virtual machines connected to physical hardware switch (FIG. 3 #360) [0126, 0561-0568], FiGs. 53, 54)
 	defining a plurality of routing components for the logical router based on the received logical router data (user defining elements for logical routing/switching via API ([0561-0565], FIG. 53)
 	configuring the sets of MFEs for implementing the plurality of routing components in order to perform logical routing operations for the hardware switch (configure a managed switching element (MSE) operating on a physical device hosting a virtual machine for performing logical router functions on behalf of a hardware switch (FIG. 3 #360) [0126, 0136-01 38])
 	hardware switch to, upon receiving an L3 packet from one of the plurality of physical machines, forward the L3 packet to the MFE to perform the logical routing operations on the L3 packet (hardware router (FIGs. 6, 15 #635) receives L3 packet originated from physical machine (FIG. 6#610) forward to MSE to perform logical routing [0236-0241] (FlGs. 15, 16
 	Koponen does not expressly disclose configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet

configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet (configuring a L2/L3 switch for forwarding traffic between logical and physical devices [0054-0058, 0033-0036], FIG. 2)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “configuring the hardware switch to, upon receiving packet from one of the plurality of physical machines, forward the L3 packet’ as taught by Nguyen into Koponen’s system with the motivation to deploy L2/L3 switches for routing (Nguyen, paragraph [0054-0058, 0033-0036], FIG. 2)

 	Regarding claims 2, 28, Koponen discloses “wherein configuring the hardware switch comprises populating a particular database table of a database stored on the hardware switch with a physical address of the MFE such that the hardware switch sends the L3 packet to the MFE using the address” MSE contains IP addresses used for forwarding data [0117-0130]

	Regarding claim 3, Koponen discloses “wherein the physical address comprises the Internet Protocol (IP) address of a virtualization software of a machine that executes the MFE” MSE contains IP addresses used for forwarding data [0117-0130]

	Regarding claims 21, 30, Koponen discloses “wherein the L3 packet comprises a destination media access control (MAC) address of a logical router port that is unknown to the hardware switch” MAC address and logical port [0007, 0012]

	Regarding claim 29, Koponen discloses “wherein the controller application is one of a plurality of controller applications for configuring and managing a set of managed forwarding elements including the hardware switch to implement a plurality of logical forwarding elements including the logical router for a logical network” configure a managed switching element (MSE) (FIG. 3 #360) [0126, 0136-0138])

Allowable Subject Matter
Claims 22-26, 31, 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ong (USPN 2015/0381428)	FIGs. 2-6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THAI NGUYEN/Primary Examiner, Art Unit 2469